Citation Nr: 0615874	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  04-40 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from August 1955 to 
February 1958.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 decision by the RO.

For the reasons set forth below, this appeal is being 
REMANDED for additional development.  VA will notify the 
veteran if further action is required on his part.


REMAND

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2005).  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  Id. § 3.304(f)(1).

In the present case, the record contains a November 2003 
report from a private physician, John C. Lindgren, M.D., 
indicating that the veteran has PTSD due to stressors he 
experienced while aboard an aircraft carrier (the USS 
Antietam, CVS-36) during a period of growing tensions in and 
around the Suez Canal in the 1950's.  However, it is not 
entirely clear from the report what specific stressors Dr. 
Lindgren relied upon in rendering his diagnosis.  The report 
contains only a rather broad statement to the effect that the 
veteran and his fellow sailors provided "support for pilots 
flying and engaging hostile forces within the canal," and 
that the carrier "shelled beaches and hostile forces."  The 
report contains no substantive discussion of the veteran's 
assigned duties aboard the carrier, and how they were 
stressful.  Nor is any mention made of the veteran's 
statement, first made in July 2004, that two of his comrades 
were killed, and another injured, when a helicopter crashed 
on the carrier in 1956.

Because the basis for Dr. Lindgren's diagnostic conclusions 
is not entirely clear, the Board will remand the case for 
additional development.  On remand, the veteran should be 
afforded an opportunity to provide additional details with 
respect to his claimed stressors.  If he identifies 
additional details that are capable of verification, 
development should be undertaken in an attempt to corroborate 
them.  Afterwards, he should be afforded psychological and 
psychiatric examinations to determine whether he meets the 
diagnostic criteria for PTSD and, if so, whether the 
condition can be attributed to stressors experienced in the 
military.  38 C.F.R. § 19.9 (2005).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Ask the veteran to provide as much 
additional detail as possible regarding his 
claimed PTSD stressors, including any 
additional detail he can provide with 
respect to dates, times, locations, and 
names of others who were involved.  Ask him 
to describe the specific duties he performed 
aboard the USS Antietam during the time 
frame here in question; to identify the 
specific aspects of those duties that he 
found to be stressful; and to explain more 
precisely what he means when he says that 
the carrier he was aboard "shelled beaches 
and hostile forces."  Ask him to also 
provide information as to his location on 
the carrier at the time of the reported 
helicopter crash (i.e., whether he actually 
witnessed the crash or its aftermath).  Any 
additional statements or evidence received 
should be associated with the claims folder.

2.  If the veteran identifies additional 
stressor details that are capable of 
verification, undertake appropriate 
development to corroborate them.  Any 
additional evidence received should be 
associated with the claims folder.

3.  After the foregoing development has been 
completed, arrange for psychological 
testing, with appropriate subscales, to 
determine whether the veteran has PTSD.

4.  When all of the above development has 
been completed, schedule the veteran for an 
examination by a psychiatrist.  The 
psychiatrist should review the claims 
folder, including the results of 
psychological testing, examine the veteran, 
and provide an opinion as to whether the 
veteran has symptoms that meet the 
diagnostic criteria for PTSD.  Consideration 
should be given to any evidence which 
supports the veteran's claims of in-service 
stressors, or the lack thereof.  If it is 
the examiner's conclusion that the veteran 
does not have PTSD, the examiner should 
discuss and reconcile his opinion with that 
offered by the veteran's private physician, 
Dr. Lindgren.  Conversely, if it is the 
examiner's conclusion that the veteran does 
have PTSD, the examiner should review the 
veteran's stressors, and should indicate 
which of the alleged stressors are of 
sufficient severity as to reasonably result 
in PTSD.  A complete rationale for all 
opinions should be provided.

5.  Thereafter, take adjudicatory action on 
the veteran's claim.  If the benefit sought 
remains denied, furnish the veteran a 
supplemental statement of the case (SSOC).

After the veteran has been given an opportunity to respond to 
the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
veteran until he receives further notice, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  The purposes of this remand are 
to procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2005).


